Citation Nr: 0623461	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-37 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the low back (claimed as injury to back or vertebrae).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel



REMAND

The veteran served on active duty from November 1952 to 
September 1954, and received the Combat Infantryman Badge.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

Pursuant to 38 C.F.R. § 3.159(c)(4) (2005), VA will provide a 
medical examination or obtain a medical opinion if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  

The record now before the Board does not contain sufficient 
competent medical evidence to decide the claim, but does 
contain current medical evidence of a diagnosed disability, 
the veteran's testimony that he injured his low back during 
service, and a statement from one of the veteran's doctors to 
the effect that the degenerative changes in the veteran's 
back could have been caused by the injury he suffered in the 
Korean war.  Since the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met, a medical examination is 
necessary for this Board to reach a decision.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 3.158 and § 3.655.  

Although the RO sent several letters to the veteran advising 
him of what evidence was necessary to substantiate his claim, 
none of the letters addressed what evidence was needed with 
respect to the disability rating criteria or the effective 
date for service connection for degenerative arthritis of the 
low back.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(since the degree of disability and the effective date of the 
disability are part of the claim for service connection, VA 
has a duty to notify claimants of the evidence needed to 
prove those parts of the claim).  The veteran should be given 
such notice.  

Finally, there may be some confusion about when the veteran 
was injured.  In a statement received in December 2002, the 
veteran stated that he was injured in July 1954, and the RO 
sought verification of a 1954 incident, consistent with the 
previous report that the veteran's service medical records 
were not on file and were in the area that had been affected 
by a fire at the National Personnel Records Center.  At the 
hearing before the Decision Review Officer, the veteran 
indicated that he was injured in June or July, after he had 
been in Korea approximately one year, but he was uncertain of 
the exact date.  He clarified that it was just before the 
cease fire occurred in Korea.  At the May 2005 hearing before 
a member of this Board, the veteran again indicated he was 
wounded just before the time of the cease fire.  The cease 
fire during the Korean Conflict occurred in July 1953, not 
1954.  It is not clear from the claims file exactly when the 
veteran served in Korea, but it may be that his injury 
occurred in June or July of 1953.  Consequently, an 
additional attempt should be made to obtain any records 
concerning this injury.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center, (AMC) in Washington, D.C., for the 
following action:

1.  Send the veteran and his 
representative notice to comply with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Complete the development of the 
evidence with regard to the fire-related 
service medical records in accordance 
with the provisions of VA Adjudication 
Procedure Manual, M21-1MR, Part III, Sub 
part iii, Chapter 2, Section E, paragraph 
26.  Alternative development should 
include an inquiry for the morning 
reports and sick reports for June and 
July 1953.  


3.  Thereafter, schedule the veteran for 
an appropriate VA examination.  The 
claims file must be provided to the 
examiner for review.  Any necessary tests 
should be performed.  The examiner should 
offer an opinion with complete rationale 
as to whether it is at least as likely as 
not (that is, whether there is at least a 
50 percent probability) that any 
diagnosed degenerative arthritis of the 
veteran's low back is related to the 
veteran's inservice injury.

4.  Then, readjudicate the claim in 
light of any additional evidence 
obtained.  If any sought benefit is 
denied, issue the veteran a 
supplemental statement of the case.  
After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



